Citation Nr: 1737786	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-08 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating prior to April 19, 2016, and to a rating in excess of 50 percent from April 19, 2016, for service-connected bilateral plantar fasciitis.

2.  Entitlement to a compensable initial rating prior to April 15, 2016, and to a rating in excess of 30 percent from April 15, 2016, for service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a compensable initial rating prior to September 9, 2011, and to a rating in excess of 10 percent from September 9, 2011, for service-connected degenerative arthritis of the right hip.  

4.  Entitlement to a compensable initial rating prior to April 19, 2016, and to a rating in excess of 10 percent from April 19, 2016, for service-connected right ankle strain.  

5.  Entitlement to an initial rating in excess of 10 percent for service-connected status post cholecystectomy with gastritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active air service from January 1984 to June 2009.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the VA RO in Waco, Texas.    


FINDING OF FACT

In a statement submitted in April 2017, prior to the promulgation of a decision in the appeal, the Veteran requested the withdrawal of her claims of entitlement to higher ratings for bilateral plantar fasciitis, PTSD, degenerative arthritis of the right hip, right ankle strain, and status post cholecystectomy with gastritis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable initial rating prior to April 19, 2016, and to a rating in excess of 50 percent from April 19, 2016, for service-connected bilateral plantar fasciitis have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable initial rating prior to April 15, 2016, and to a rating in excess of 30 percent from April 15, 2016, for service-connected PTSD have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable initial rating prior to September 9, 2011, and to a rating in excess of 10 percent from September 9, 2011, for service-connected degenerative arthritis of the right hip have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).  

4.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable initial rating prior to April 19, 2016, and to a rating in excess of 10 percent from April 19, 2016, for service-connected right ankle strain have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

5.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial rating in excess of 10 percent for service-connected status post cholecystectomy with gastritis have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In an April 2017 statement, the Veteran, through her representative, requested the withdrawal of all issues on appeal, which are the claims of entitlement to higher ratings for bilateral plantar fasciitis, PTSD, degenerative arthritis of the right hip, right ankle strain, and status post cholecystectomy with gastritis.  Thus, pursuant to the Veteran's request, those claims are considered withdrawn. 

The Board finds that the Veteran's statement indicating her intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn her appeal regarding the issues set forth on the title page of this decision, and hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The claim of entitlement to a compensable initial rating prior to April 19, 2016, and to a rating in excess of 50 percent from April 19, 2016, for service-connected bilateral plantar fasciitis is dismissed.

The claim of entitlement to a compensable initial rating prior to April 15, 2016, and to a rating in excess of 30 percent from April 15, 2016, for service-connected posttraumatic stress disorder (PTSD) is dismissed. 

The claim of entitlement to a compensable initial rating prior to September 9, 2011, and to a rating in excess of 10 percent from September 9, 2011, for service-connected degenerative arthritis of the right hip is dismissed.

The claim of entitlement to a compensable initial rating prior to April 19, 2016, and to a rating in excess of 10 percent from April 19, 2016, for service-connected right ankle strain is dismissed. 

The claim of entitlement to an initial rating in excess of 10 percent for service-connected status post cholecystectomy with gastritis is dismissed. 



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


